Case 3:19-cv-02991-SK Document 1-3 Filed 05/30/19 Page 1 of 8

—_

Exhibit C
Case 3:19-cv-02991-SK Document 1-3 Filed 05/30/19 Page 2 of 8

poll, | i,

E-NETWORK DATA DELIVERY AGREEMENT - LIMITED DATA

This F-Netwark Data Delivery Agreement (the "Agreement") is nade by and hetween Dignity Health. a California
non-profit public benetit corporation doing business as Northridge Hospital Medical Center (“Hospital”) and
Jahandar Reza Saleh, MD, Inc. (“[fealthcare Provider”). Hospital and Healtheare Practice are sometimes
referred to Individually in this Agreement as a “Parry” and. collectively. the “Parties”.

RECITALS

WHEREAS, Healthcare Provider provides ambulance and emergency medical services and is a Covered Ent
us defined by TPAA, and

WHEREAS, Hospital is a health care provider that provides healtheare services, including emergency medical
services and operates a private electronic network (the “e-Network™) through which Hospital transmits clecuroniv
health records and ather protected health intormation . and

WHEREAS. Hospital desires to provide PHI and other information through the c-Network abuut patents treated by
both Laspital and Healtheare Provider for treatment purposes that Dignity Health will make available 19 Healthcare
Provider in @ limited manner pursuant ta this Agreement; and

WHEREAS, Dignity Health and Healthcare Provider will each have a Treatment relationship with zach individual
for Which Healtheure Provider miny request PHI from Dignity Health through the e-Network; and

WHEREAS, Hospital and Healthcare Provider desire to enter ints this Agreement tor the purpose of memorializing
the tenins and conditions of Healthcare Provider's receipt of PHIL via the e-Neuwark operated by Hospital ina legalls
vompliant manner pursuant to, and in accordance with, the terms and conditions contained herein, HIPAA and
relevant state law.

NOW, THEREFORE, in consideration of the mutual covenants and promises set forth herein, the parties hereto
agree as follaws:

hy Definitions. All capitalized terms used in this Agreement or in any Attachment have the meaning set forth
herein or in Schedule | to this Agreement.

tw

Terms and Conditions, his Agrcement shell be subject to those terms and conditions contained in
Schedule 2 to this Agreement.

 

3. Purpose of Agreement, Hospital and Healthcare Provider cach agrees that it enters into this Agreement
for the purpose of facilitating Healtheare Provider's request for, and Dignity Health's provision of access
to, certain Data by and through the e-Network. Each party acknowledges and agrees that for purposes of
this Agreement they are cach a Covered Untiy as defined by HIPAA, Healthcare Provider shall receive ail
Nata via its electronic billing system, which system shall store and distribute such information to the
appropriate and authorized individuals.

4. Nata co be Provided, Pursuant tw this Agreement, Dignity Health agrees to provide access tu Data that is
communis referred to as a patient's “Tsee sheet” solely far the purpose of enabling Healthcare Provider's
Payment activities, Healtheare Provider agrees ta subaiit cach request fur Data in the form and format that
Dignity Health requires, as Dignity Health may modify from time to time, Healthcare Provider agrees that
prior to requesting Data about any individual by or through the e-Network, Provider wili obtain the
authorization of the individual about whum the Dati pertuins if such individual is eble and competent to
provide such authorization at the time Provider renders Treatment,

a

Verification of Each Individual. Healtheare Provider agrees to submit with cach Data request the
information that Dignity Health, in its sole discretion, requires in order tor the e-Network to verily the
identity of the Individual for which Healthcare Provider is requesting Data, as Dignity Health may modify
from ime to time

 

 

6. Network and Data Receipt. Healthcare Provider agrees:

PIIX[IR33 18]. 882024 ¥-Neuvork Data Delivery Agreement ~ Limited Data
Case 3:19-cv-02991-SK Document 1-3 Filed 05/30/19 Page 3 of 8

aan,
ee

a. All Data provided by or through the e-Nebwork shal! occur solely for purpases permitted by state
and federal law including, without limization, HIPAA;

 

b. “That Hospital dees not and shall not have any obligation to monitor or inspect the Data for
accuracy or completeness.

7. Network Requirements, fvaltheare Provider is solely responsible for establishing and maintaining
Interet conneelions to enable it to receive its Data. [tvaltheare Provider acknowledges and agrees that the
receipt of Data by or through the e-Netwark will net be uninterrupted or error-free, and that because of.
among other reasons. hardware or software malfunctions. interruption of telecormmunication services,
periodic maintenance or repair procedures. and causes bevond the control of Hospital, Hospital makes no
gurantee or warranty with respect to specific uptime or availability.

 

8. Breach / Security Incident Notification. In the event ofa Breach or Security Incident related to the Data,
Healtheare Provider shall promptly notify Hospital of such Breach or Security Incident in writing in the
most expedient time possible, and not to exceed GQventy-four (24) hours, following Healthcare Provider's
initial awareness of such Breach or Security Incident, Notwithstanding any other notice provisions in the
Agreement, notice related to any Breach or Security Incident shall be directed as follows:

Hospital Healthcare Provider

Dignity Health Chief Privacy and Data Dr, Jahandar Saleh

Security Administrator Jahandar Reza Saich, MD, Ine.
Fans (415) §91-6279 Fan: (SU8)-678-6610

Email: privacy officerd dienilyhealtierz e-Mail: kojariani@ aol.com

 

In the case of notitving Hospital, Healtheare Provider shall fellow the incident reporting classification and
manner prescribed in Dignity Health's lavestigations, Response, and Notification af Privacy and Daur
Security Incidents Policy.

9. HIPAA Compliance, Hach of the parties shail comply with all the obligations required ander HIPAA,
Healthcare Provider agrees to treat all Data as PHT und to comply with all obligations, restrictions and
linvitations related 1o the possession, storage. maintenance and use of PEI including, without limitation, the
implementation of administrative. physical and technica! safeguards as required by HIPAA. Healtheare
Provider agrees to use and disclose al! Data only as permitied by HIPAA und tw only authorize access to the
Data by those that have a permitted purpose to avcess and use the Data,

10, Disclaimer. JIEALTHCARE PROVIDER EXPRESSLY ACKNOWLEDGES AND AGREES THAT:

a. DIGNITY HEALTH PROVIDES THE SERVICES "AS 1S," WITH ALL FAULTS, WITH NO
REPRESENTATIONS OR WARRANTIES OF ANY KIND, EITHER EXPRESSED OR
IMPLIED, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT,
ACCURACY OR REGULATORY COMPLIANCE,

b. ‘TRANSFER OF THE DATA PURSUANE TO THIS AGREEMPNT WILL NOT BE
UNINTERRUPTED OR ERROR PRE AND THERE MAY BE OCCASIONS WHEN
HEALTHCARE PROVIDER IS UNABLE [O ACCESS OR TRANSPER DATA FROM
DIGNITY HEALTH,

¢ HEALTHCARE PROVIDER ASSUMES TOTAL AND COMPLETE RESPONSIBILITY AND
RISK FOR UTILIZING £-NEFPTWORK. ACCEPTING TRANSFER OF TIIR DATA
PURSUANT TO THIS AGREEMENT, STORING AND MAINTAINING THE DATA, AND
UTILIZING THE DATA FOR ANY PURPOSE.

d. NO ORAL OR WRITTEN INFORMATION OR ADVICE PROVIDED BY DIGNITY HEALTH,
ITS EMPLOYEES. CONTRACTORS OR AUTHORIZED REPRESENTATIVES SHALL
CREATE A WARRANTY NOR IN ARY WAY PXNCREASE THIE SCOPE OF THIS
WARRANTY.

 

 

 

PHX[LR3318]. 882024 F-Network Data Delivery Agreement — Limited Data
Case 3:19-cv-02991-SK Document 1-3 Filed 05/30/19 Page 4 of 8

i.

_ om, in,

Limitation on Liability. TO TE MAXIMUM EXTONT PERMITTED GY APPLICABLE LAW,
DIGNITY HEALTH, ITS DIRECTORS, OFFICERS, EMPLOYEES. AGENTS, CONTRACTORS, AND
SUPPLIERS. ARI NEITHER RESPONSIBLE, FOR NOR LIABLE FOR ANY DIRECT, INDIRECT,
INCIDENTAL, CONSEQUENTIAL, SPECIAL, EXEMPLARY, PUNITIVE, GR ANY OTHER
DAMAGES (INCLUDING, WITHOUT LIMITATION. THOSE RESULTING FROM LOST PROFITS.
LOST OR UNAVAILABLE DATA, OR BUSINESS INTERRUPTION) ARISING OLTT OF OR
RELATING IN ANY WAY TO THE SERVICES, CONTENT OR INFORMATION CONTAINED
WITHIN THE DATA TRANSFERRED TO Healthcare Provider, WHETHER BASED ON WARRANTY,
CONTRACT. TORT, OR ANY OTHER LEGAL THEORY AND WHETHER OR NOT ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES. HEALTHCARE PROVIDER’S SOLE REMEDY FOR
BREACH GF THUS AGREEMENT BY DIGNPEY HPAL TAL OR DISSATISFACTION WITH DIGNITY
{tEALTH POR ANY REASON IS TO STOP ACCESSING AND TRANSFERRING THE DATA,
Notices. Any notice or other communication required by this Agreement in be in writing: sent lo the
address listed below; and shall be deemed given when delivered by a national delivery service that provides
confirmation of delivery:.

 

Lfto Hospital: Mf to Healtheare Provider:

Saliba Salo, President Ur. Juhandar Saleh, Practice Owner
Jahandur Reza Saleh, MD, Inc.

Northridge Hospital Medical Center 18350 Roscoe Blvd, Suite 400

18300 Roseae Blvd Northridge, CA 91325

Northridge. CA 94328

With a copy to:

Vice President & Assoc. General Counsel
Legal Department

3200 % Central Avenue, Ste. 2300
Phoenix, AZ 835012

IN WITNESS WHERFOE, the Parties have exceuted this Agreement us of the date fully executed below.

DIGNITY HEALTH

 

 

 

a
JAHANDAR REZASALEH, MD/ a
eh r\ sas hil vi.
fy VI Gtk HAL, 44)
Bhhe Signaurer 44 {rin 7 ity

 

 

Signature: -
, age _
Namie: Name: . : teh wider Lk. Salih. fri LL
Taile: ‘Tide; snopes Mi
Date: {£23 / o) Date __ 1-03 - POF

 

PHIX[183318].882024

af

H-Network Data Delivery Agreement — Limited Data
Case 3:19-cv-02991-SK Document 1-3 Filed 05/30/19 Page 5 of 8

in, a,

Schedule 1 - Definition
1. “Breach” shall mean the unlawfd or unauthorized access to, viewing, ucquisition, use or disclosure of
PHT.

 

2. “Data” shall mean the PHI and other information related to individuais treated by Healtheare Provider
which for purposes of this Agreemem will be limited to admission, discharge and transfer (ANT)
information provided for Payment purpuses.

3. “EMR” shall mean electronic medical records.

4. “HIPAA” shall mean the Health Insurance Portability and Accountability Act of 1996, Public Law 104-

191, Title XUP of the Americus Recovery and Reinvestment Act of 2009, Public Law 111-004, and

regulations promulgated thereunder by the U.S. Deparument of Health & Guman Services, as amended

Trom time to time,

 

Ne

“Payment” {las the meaning assigned w it under the Privacy Rule (see 45 CFR 164.501), which is defined
as “the activities undertaken by a health care provider to obtain reimbursement for the provision of health
care.”

6. “Protected Health nfurmation’? (“PHII"} shall fave the meaning given to such tenn under the Privaes
Rule.

™

“Security Incident” shull mesn any wecidental. malicious or natural act that:
a. Results ina Breach of any data:
bo Adversels impacts the functionality of either party's network:
¢. Permits unauthorized aveess to either party's network:
d. Impacts the integrity of either party's files ar databuses including, but not limited to:
i. Interface failures:
ii. Inadequate testing or change control procedures:

iii, Osher failures which result in the deletion or unauthorized changes to an electronic
database.

¢. lnvelves the jess or toss of control of an information technolags resourced owned or managed by
either party; or

f. Involves the use ef a technology resource owned by efther party for Ulegal purposes or to launch
attacks aguinst ather individuals or organizations.

§. “Treatment” has the meaning assigned wo it under the Privacy Rule (see 45 CFR 164.501), which is
defined as: “ihe provision. courdination, or management uf health care and related services by one or more
health care Healthcare Providers, including the coordination of management af health care by a health care
Healthcare Provider with a third party; consuluition between health care Healtheare Providers relating to a
patient; or the reterral of a patient for health care from one health care Llealtheare Provider to another.”

PHIX[18331R8] 882024 K-Network Data Delivery Agreement ~ Limited Data
Case 3:19-cv-02991-SK Document 1-3 Filed 05/30/19 Page 6 of 8

tJ

ad

eel a,

Schedule 2- Terms and Conditions

 

Compliance with Laws. Lach of the Parties will comply with all laws, ordinances, rules, regulations aod
ucerediting agency standards (including but not limited to The Joint Commission Accreditation standards)
which are applicable to its performance under this Agreement. Healthoare Provider and Hospital agree to
amend this Agreement from time to time to the extent necessary ty allow the Parties te comply with HIPAA
and any HEPAA implementing regulations promulgated by the Secretary or other regulations er statutes.

Referrals not required, Healtheare Provider may reier pulients to any hospital or health care facility or
healthcare practitioner deemed by Healtheare Provider bese qualified to deliver medical services co 8
Healiheare Provider's patients, Nothing in this Agreement or in any weilten or oral agreement bewween
Hospital and Healthcare Provider contemplates or requires the admission or celerral of any patients or business
by either Party.

Master List, Dignity Health and Healthcare Provider acknowledge that this Agreement, together with any
other contracts between Dignity Health and Healtheare Provider. will be included on the master list of
physician contracts maintained by Dignity Health

Compliance with Hospital Rules. Uealtheare Provider shall comply with all policies. procedures, and rules
applicable to this Agreement, and any other policies, procedures and rules relating to the privacy or security of
Duta and the technology used to receive, transmit or exchange Data. in vach case as may be udopted or
amended by Hospital tram time to time.

 

Indemnity. Healthcare Provider shall promptly aud fully detend, indemnrly and huld harmless Hospital, its
arfiliates and respective officers, directors. agents, employees and contractors from and against all claims,
demands, judg:nents, fines, penalties and regulatory enforcement actions alleged, made or recovered against
them for any and ali damages refuting to. or arising out of (1) this Agreement; (2) the access. use, ulilization,
sturage or maintenance of any Data: (3) the development, installation or use of any Software aif any); (4) any
Breach, Security fucident, or other breach of confidentiality of the Data; (5) breach af its obliganons related ta
Hospital's confidential information; and (6) breach by Lealtheare Provider of any other responsibility,
obligation representation or warranty pursuant to this Agreement.

    

  

Governance; Forum. This Agreement shail be governed and interpreted and enforced in accordance with the
laws of the State of California. Each Party agrees that the courts located in San Francisco, California will
constitute the sale and exclusive forum for the resulutien of any and all disputes arising out of or in connection
with this Agreement and Healthcare Provider hereby irrevocable consents to the personal jurisdiction and
venue of such courts and irrevocably waives any objectians thereto. Notwithstanding anything it this
Agreement, Hospital may, at any time seck injunetive relief to enforee its rights under this Agreement in any
court of competent jurisdiction.

  
 

Assignment. Healthcare Provider may not assign. sublicense or delegate this Agreement withou: the prior
written consent of Hospital, at Hospital's sole diseretion. Any such purported assignnmient, sublicense or
delegation without such consent shail be vaid.

No Third Party Beneficiary. The provisions and covenants set forth in this Agreement are expressly entered
into only by and between the Parties. and are only for their benefit. Neither Party intends to create or establish
any third Party beneliciary status or right for the equivalent there!) in any other third Party and no such third
Party shall have any right to enforce or enjoy any benefit created or established by the provisions und
vavenants in this Agreement.

Relationship of Parties, Each Party is a legally distinct entity. separate from the other Party and nuthing
herein shall create anv partnership, joint venture. merger ar other relationship by or between the partners other
than a8 specifically stated herein. Nothing contained in this Agreement shall authorize or deem any Party as
partner, employee or agent af any other Party in any manner. authorize or deem one Party to assume, establish
of create any obligation or responsibility whatsoever, express or implied, on behalf of or in the name of any
other Party; or authorize or empower a Party to bind any other Party in any manner or maxe any representation,
warranty. covenant, agreement. or commitment on behall at any other Party.

PES] ISSS1R]. 882024 T-Network Dita Delivery Agreement ~ Lined Data
Case 3:19-cv-02991-SK Document 1-3 Filed 05/30/19 Page 7 of 8

_ i,

10. Waiver, No delay or omission by a Party hereto to exercise any right aecurring upon any nencomptiance or
default by another Party with respect to any of tie tenms of this Agreement will impair any such sight or power
or be construed to be a waiver thereof, A waiver by one of the Parties hereto of any of the covenants,
conditions or agreements to be performed by one of the other Parties will not be construed ta be 5 waiver of
any succeeding breach thereof or of any covenant, condition or agreement herein contained.

li. & ity,

a. Each Party may provide information that is confidential ("Confidential Informatian"} tc the other
Party. ‘The Confidential Information of a disclasing Party shall include. but nat be limited to
contractual, technical, patient-related dota, personal information, concepts, ideas, research, engincering
methods, systems, program design, technical dat and which were not previously published or disclosed
to the general public or not previously available without restrictions {o the receiving Party and which
the disclosing Party desires to protect against unrestricted disclosure or competitive use.

b. Other than patient-related data and personal information, Confidential Information shall not include
information which: {i} is or becomes part of the public domain through no act or omission of the
receiving Party; (il) was in the receiving Party's lawful possession prior to the disclosure and had not
been obtained by the receiving Party either directly or indirectly from the disclosing Party. {lil} is
lowfully disclosed to the receiving Party by a third Party without restriction on disclosure; (iv) is
independently developed by the receiving Party; ar (vy) is disclased by operation of jaw. The receiving
Party shall be entitied to dinclose Confidential information to the extent required by law or judicial
order, provided that prior written notice of such required disclosure is furnished to the disclosing Party
as soon as practicable in order to afford the disclosing Party an opportunity to seek a protective onder.

t& tf either Party receives Confidential Information from the other Party, except as expressly specified in
this Agreement, the receiving Pany shall: (i) maintain in strictest confidence such Confidential
Information; {i} nat disclose any such Confidential Information to any person outside the receiving
Party’s business organization and only disclase or permit the use of the disclosing Party's Confidential
Information on a need te know basis; and (iif) reaurn such Confidential Information to the disclosing
Party upon the expiretion or termination of this Agreement.

dq. A receiving Party whe becomes aware of its unauthorized use or disclosure shall promptly and fully
notify the disclasing Party of all facts known to it concerning such unauthorized use or disclosure. A
Party in breach of this confidentiality section grants the other Party the right to immediately terminate
this Agreement apon written notice of intent to terminate, in the event of breach of this confidentiality
section, the disclosing Party shall be entitled to equitable remedies, including injunctive refief, in
addition to any other remedies that may be available. This confidentiality section, shall survive the
expiration or termination of this Agreement for a period of seven (7) years, except the obligation of
confidentiality with respect te patient-identifiahle data and personal information shall be perpetual.

12. Corporate Integrity Program. Healthcare Provider acknowledges that Hospitsl operates under 2 compliance
pragram known as the Corporate Integrity Program of Dignity Health. Healthcare Provider further
acknowledges that notwithstanding anything contained herein, Hospital and ils Affliates shall noi. be required
to engage in any conduct that may violate any policies, procedures, or directives of the Corporate Integrity
Program of Dignity Health,

13. Force Majeure. Hospital shall not be liable to Healthcare Provider under this Agreement for any delay or
failure to perform any obligation parsuant to this Agreement ifsuch delay or failure arises from any causefs)
beyond Hospital's contrel including, by way of example, labor disputes, strikes, floods, fire, lighniing, utility
or commiunicutions failures, earthquakes, vandalism, war, acts of terrorism.

14. Conflicting Provisions. This Agreement, including each schedule, and document attached herete, are
intended to be read and construed in harmony with each other. In the event any provision in any other
documents conflicts with the provisions of this Agreement, Ute body of this Agreement shall control, and such
conflicting provision shell be deemed removed and replaced with the governing provision herein.

PEIX£1 833 18].882024 £-Neowork Data Delivery Agreement ~ Limited Data
Case 3:19-cv-02991-SK Document 1-3 Filed 05/30/19 Page 8 of 8
o a,

15. Amendment: Entire Agreement. No amendment or modification of this Agreement will be effective unicss
in a subsequent writing signed by both Parties. This Agreement sets farth the complete, exciusive and final
statement of the agreement between the Parties as to the subject matter hereof and supersedes all rior and
contemporancous agreements, understandings, negotiations and discussiens, whether oral or written, between
the Partivs regarding such subject matter hereof.

PEEN(TR3318].882024 E-Nenwork Data Delivery Agreement - Limited Data
